Title: To Benjamin Franklin from Graf von Brühl, 10 October 1783
From: Brühl, Hans Moritz Graf von
To: Franklin, Benjamin


          
            Sir
            Petwirth Oct: 10th. 1783.
          
          I was very much flattered with the Letter I had the pleasure to receive from your Excellency by the Means of the ingenious Mr de Kempelen’s Arrival in this Country. The favourable Opinion you entertain of his talents is alone sufficient to convince me of their Intent & usefullness. I cannot find Words to express the gratitude I feel for the honour of your Remembrance. I shall therefore only beg Leave to assure you that it will be the pride of my Life to have been noticed by one of the most distinguished

Characters of the Age & that I shall endeavour upon all occasions to contribute my small mite of admiration to the universal Applause your eminent qualities as a Philosopher & a Politician are so well entitled to. I have the honour to be with great respect, Sir Your Excellency’s Most obedient humble Servant.
          
            The Count de Brühl
          
         
          Addressed: To / His Excellency / Dr. Franklin, Ministre Plenipoten / tiary of the United States of North / America to His Most Christian / Majesty, / Passy
          Endorsed: From the Minister of the Elector of Saxony to the Court of Great Britain.
        